DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 06/30/2021 wherein claims 12-23 are pending in the present application, claims 12, 22, 23 being independent. The Present Application claims foreign priority to JP2016-138037 with filing date of 07/2016. The present Application is a 371 of PCT/JP2017/015192 with a fling date of 04/13/2016 and is a CONTINUATION of US Application no 16/308,872 (now US Pat. No. 11,006,372).
Double Patenting
Claims 12-23 were reviewed with respect to parent application 16/308,872 (now US Pat. No. 11,006,372) (hereinafter the patent). With respect to nonstatutory double patenting. The claims at issue are not identical,  and they are patentably distinct from each other because (with respect to claims 12, 23 and 23) the claims of the present application require “processing circuitry configured to notify first location information of the communication device at a first acquisition time to a management server; receive list information, including one or a combination of frequency information and transmission power information, from the management server; and perform transmission power setting based on the list information, wherein the list information is judged whether or not to be re-created based on the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time, and a step size relating to the transmission power setting of the communication device” wherein the claims of the patent require “create, at a first creation time, list information including one or more combinations of frequency information and transmission power information in accordance with the first location information of the communication device, the list information being created at a first time, and a second time later than the first time, the first time being a previous time of the second time when the list information is created; acquire a step size relating to transmission power setting of the communication device; acquire second location information of the communication device at a second acquisition time later than the first acquisition time; judge whether or not to re-create the list information on a basis of the first location information, the second location information, and the step size; and re-create, at a second creation time, the list information and notify the communication device, of the re- created list information re-created at the second creation time in a case where it is judged to re-create the list information, and notify the communication device of the list information created at the first creation time in a case where it is judged not to re-create the list information, the first creation time being a previous creation time of the second creation time for creating the list information”. The limitations of the claims are related as the pertain to devices in the same system, however the limitations of the patent are directed to actions uniquely carried out by the server, wherein the claims of the present application are directed to operations performed by the communication device, wherein the actions are distinct at the same device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claims 12, 22, 23 the claims are definite because they contain the limitation “wherein the list information is judged whether or not to be re-created based on the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time, and a step size relating to the transmission power setting of the communication device,” the use of the term ‘re-created’ is unclear. In the context of the claim the metes and bounds of what constitutes re-creation of a list are unclear, thus rendering the claim as being indefinite. For purposes of examination the term will be considered synonymous with updating a list.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20140219235 to Kimura et al (hereinafter d1) in view of United States Patent Application Publication US-20160198476 to Rudolf (hereinafter d2).
Regarding claim 12, as to the limitation “A communication device comprising: processing circuitry” d1 teaches a system comprising at least a communication device (see d1 Fig. 4 element 200) comprising at least a control unit (i.e. processing circuitry) (see d1 Fig. 13, para. 0174) wherein the processor controls the device to execute a method (see d1 Fig. 4) wherein the method may be stored in and executed from a computer readable medium (see d1 para. 0074);
as to the limitation “configured to notify first location information of the communication device at a first acquisition time to a management server;” d1 discloses he master node 200, before starting to operate the secondary system, registers information on the secondary system in the data server 30 (step S10). The information registered here may include, for example, a device ID, class and position data of the master node 200 and the like (see d1 Fig. 4, para. 0056);
as to the limitation “receive list information, including one or a combination of frequency information and transmission power information, from the management server;” d1 discloses that data server 30 notifies the master node 200 of information for configuring the secondary system such as a list of channel numbers of secondarily usable frequency channels, acceptable maximum transmission power, and spectrum mask (see d1 Figs. 4, 7 para. 0056);
as to the limitation “and perform transmission power setting based on the list information, wherein the list information is judged whether or not to be re-created based on the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time, and a step size relating to the transmission power setting of the communication device” d1 discloses transmitting on the basis of the power setting in the list (see d1 para. 0058); wherein an access cycle from the master node 200 to the data server 30 may be decided (i.e. list information is judged whether or not to be re-created)  on the basis of a requirement that if the position of the master node varies (i.e. the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time), the position data should be updated (i.e. re-created) at least every 60 seconds, wherein the data server 30 may instruct the master node 200 about the access cycle upon an initial registration of the information on the secondary system (see d1 para. 0056); however, d1 does not appear to explicitly disclose and a step size relating to the transmission power setting of the communication device. Attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to power control including step size relating to the transmission power setting of the communication device (see d2 Table 1; para. 0047-0049) which is implemented in the system of d1.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power control as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve radio efficiency (see d2 para. 0026); minimize probability of channel access collisions (see d2 para. 0025) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improving efficiency (see d2 para. 0026), wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 21, as to the limitation “The communication device according to claim 12, wherein the list information is judged whether or not to be re-created by the management server” d1 in view of d2 disclose claim 12 as set forth above, d1 in view of d2 also disclose wherein the list information is judged whether or not to be re-created by the management server (see d1 para. 0056).
Regarding claim 22, as to the limitation “A method comprising:” d1 teaches a system comprising at least a communication device (see d1 Fig. 4 element 200) comprising at least a control unit (i.e. processing circuitry) (see d1 Fig. 13, para. 0174) wherein the processor controls the device to execute a method (see d1 Fig. 4) wherein the method may be stored in and executed from a computer readable medium (see d1 para. 0074);
as to the limitation “notifying first location information of the communication device at a first acquisition time to a management server” d1 discloses he master node 200, before starting to operate the secondary system, registers information on the secondary system in the data server 30 (step S10). The information registered here may include, for example, a device ID, class and position data of the master node 200 and the like (see d1 Fig. 4, para. 0056);
as to the limitation “receiving list information, including one or a combination of frequency information and transmission power information, from the management server” d1 discloses that data server 30 notifies the master node 200 of information for configuring the secondary system such as a list of channel numbers of secondarily usable frequency channels, acceptable maximum transmission power, and spectrum mask (see d1 Figs. 4, 7 para. 0056);
as to the limitation “performing, using processing circuitry, transmission power setting based on the list information, wherein the list information is judged whether or not to be re-created based on the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time, and a step size relating to the transmission power setting of the communication device” d1 discloses transmitting on the basis of the power setting in the list (see d1 para. 0058); wherein an access cycle from the master node 200 to the data server 30 may be decided (i.e. list information is judged whether or not to be re-created)  on the basis of a requirement that if the position of the master node varies (i.e. the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time), the position data should be updated (i.e. re-created) at least every 60 seconds, wherein the data server 30 may instruct the master node 200 about the access cycle upon an initial registration of the information on the secondary system (see d1 para. 0056); however, d1 does not appear to explicitly disclose and a step size relating to the transmission power setting of the communication device. Attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to power control including step size relating to the transmission power setting of the communication device (see d2 Table 1; para. 0047-0049) which is implemented in the system of d1.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power control as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve radio efficiency (see d2 para. 0026); minimize probability of channel access collisions (see d2 para. 0025) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improving efficiency (see d2 para. 0026), wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 23, as to the limitation “A non-transitory computer readable medium including executable instructions, which when executed by a computer cause the computer to execute a method comprising:” d1 teaches a system comprising at least a communication device (see d1 Fig. 4 element 200) comprising at least a control unit (i.e. processing circuitry) (see d1 Fig. 13, para. 0174) wherein the processor controls the device to execute a method (see d1 Fig. 4) wherein the method may be stored in and executed from a computer readable medium (see d1 para. 0074);
as to the limitation “notifying first location information of the communication device at a first acquisition time to a management server” d1 discloses he master node 200, before starting to operate the secondary system, registers information on the secondary system in the data server 30 (step S10). The information registered here may include, for example, a device ID, class and position data of the master node 200 and the like (see d1 Fig. 4, para. 0056);
as to the limitation “receiving list information, including one or a combination of frequency information and transmission power information, from the management server” d1 discloses that data server 30 notifies the master node 200 of information for configuring the secondary system such as a list of channel numbers of secondarily usable frequency channels, acceptable maximum transmission power, and spectrum mask (see d1 Figs. 4, 7 para. 0056);
as to the limitation “and performing transmission power setting based on the list information, wherein the list information is judged whether or not to be re-created based on the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time, and a step size relating to the transmission power setting of the communication device” d1 discloses transmitting on the basis of the power setting in the list (see d1 para. 0058); wherein an access cycle from the master node 200 to the data server 30 may be decided (i.e. list information is judged whether or not to be re-created)  on the basis of a requirement that if the position of the master node varies (i.e. the first location information of the communication device, second location information of the communication device at a second acquisition time earlier than the first acquisition time), the position data should be updated (i.e. re-created) at least every 60 seconds, wherein the data server 30 may instruct the master node 200 about the access cycle upon an initial registration of the information on the secondary system (see d1 para. 0056); however, d1 does not appear to explicitly disclose and a step size relating to the transmission power setting of the communication device. Attention is directed to d2 which, in a similar field of endeavor of wireless communication of wireless communication, teaches methods, devices, systems and computer readable medium embodiments directed to power control including step size relating to the transmission power setting of the communication device (see d2 Table 1; para. 0047-0049) which is implemented in the system of d1.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of power control as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of plurality of advantages disclosed throughout d2 including at least to improve radio efficiency (see d2 para. 0026); minimize probability of channel access collisions (see d2 para. 0025) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication, control) and one of ordinary skill in the art before the effective filing date of the claimed invention would easily apply the known techniques of d2 to the implementation of d1,  to yield the predictive result of improving efficiency (see d2 para. 0026), wherein both techniques were known and used as of the effective filing date, without undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20140226498 to Soliman et al discloses effective transmit power control of a communications device operating in a wireless communications system. Some embodiments utilize mechanisms or techniques with dynamically adaptive steps sizes for transmit power control based on one or more trends. Some of these techniques may identify a trend in the transmit power control (TPC) commands and may adapt a TPC step size as a result. Other techniques may be utilized in which transmit power control is based on multiple interference estimates in a frame slot. Having multiple interference estimates at sub-slot intervals may provide additional transmit power control by allowing more transmit power adjustments, or more appropriate adjustments, for each slot. Metric calculations may be performed on one or more techniques to determine appropriate TPC operations.

US 20160073269 Al to Bajko discloses sending, by a user equipment, a request to a server including a white space database, wherein the server is located at a first address; and receiving, at the user equipment, a response to the request, the response including at least one of an identity of the server or a second address for accessing at least one of the server or another server including another white space database.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643